 
 
I 
111th CONGRESS
1st Session
H. R. 719 
IN THE HOUSE OF REPRESENTATIVES 
 
January 27, 2009 
Mr. Lee of New York introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend relief from the alternative minimum tax. 
 
 
1.Short titleThis Act may be cited as the AMT Relief Extension Act of 2009. 
2.Extension of increased alternative minimum tax exemption amount 
(a)In generalParagraph (1) of section 55(d) of the Internal Revenue Code of 1986 (relating to exemption amount) is amended— 
(1)by striking ($69,950 in the case of taxable years beginning in 2008) in subparagraph (A) and inserting ($70,950 in the case of taxable years beginning in 2009), and 
(2)by striking ($46,200 in the case of taxable years beginning in 2008) in subparagraph (B) and inserting ($46,700 in the case of taxable years beginning in 2009). 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2008. 
3.Extension of alternative minimum tax relief for nonrefundable personal credits 
(a)In generalParagraph (2) of section 26(a) of the Internal Revenue Code of 1986 (relating to special rule for taxable years 2000 through 2008) is amended— 
(1)by striking or 2008 and inserting 2008, or 2009, and 
(2)by striking 2008 in the heading thereof and inserting 2009. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2008. 
 
